Citation Nr: 0837856	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  08-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.  The veteran died in February 2007; the 
present appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 RO rating decision that 
denied claims for DIC under 38 U.S.C.A. §§ 1151 and 1318, 
accrued benefits, service connection for the cause of the 
veteran's death, and Dependents' Educational Assistance 
(DEA).  

The appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in October 2007 when she withdrew her 
claim for DIC under 38 U.S.C.A. § 1318.  

The appellant subsequently testified in a hearing before the 
undersigned Veteran's Law Judge (VLJ) at the RO in September 
2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran received VA inpatient hospital treatment from 
March 2006 until his death in February 2007, including 
surgery to emplace a prosthetic heart valve and subsequent 
postoperative care for complications thereof.  

3.  The veteran died on February [redacted], 2007 at a VA Medical 
Center (VAMC) of sepsis as due to infective endocarditis; an 
autopsy report is of record.  

4.  The competent and uncontroverted medical opinion of 
record states that the veteran's death was not due to medical 
treatment, but rather to postoperative infection that was 
reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361, 3.800 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In March 2007 the RO sent the appellant a letter advising her 
that in order to establish entitlement to compensation under 
38 U.S.C.A. § 1151 the evidence must show that as a result of 
VA medical treatment the veteran had an additional disability 
or disabilities, and that the disability was the direct 
result of VA fault such as carelessness, negligence, lack of 
proper skill, or error in judgment, or not a reasonably 
expected result or complication of such VA medical treatment.

The appellant had an opportunity to respond prior to issuance 
of the rating decision in April 2007.  The Board accordingly 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support her claim, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's March 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

The letter notified the appellant that VA is responsible for 
getting relevant records from any Federal agency (to include 
military records, VA treatment records, treatment records 
from non-VA facilities at which VA had authorized treatment, 
and records from the Social Security Administration).  

The letter also notified the appellant that VA would make 
reasonable efforts to obtain records from any non-Federal 
entity, if provided the requisite authorization to do so, and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain additional evidence for consideration.  

The letter specifically asked the appellant, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence or 
information in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the letter 
meeting the VCAA's notice requirements were provided to the 
appellant before the rating action on appeal.  However, the 
Board finds that, in this appeal, any arguable delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that the claim was fully 
developed and adjudicated after notice was provided. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims and afforded ample 
opportunity to present information and/or evidence in support 
of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's VA 
medical treatment and the cause of his death); the other four 
elements are either not under dispute or are not relevant to 
claims for benefits under 38 U.S.C.A. § 1151.  

The record also shows that the appellant is aware of the 
criteria for establishing connection between VA medical 
treatment and cause of death and has presented documents and 
testimony regarding that issue; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  She has not 
identified, and the file does not indicate, that there are 
any other medical providers having records that should be 
obtained before the claim is adjudicated.  

The appellant has been afforded hearings before the RO's DRO 
and before the Board in which she presented oral testimony in 
support of her claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above that needs to be obtained.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

Under the applicable criteria, DIC under 38 U.S.C.A. Chapter 
13 shall be awarded for a qualifying death of a veteran in 
the same manner as if such death were service-connected.  A 
qualifying death is one that is not the result of the 
veteran's willful misconduct, and the proximate cause of the 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  

Compensation is not payable for the continuance or natural 
progress of a disease for which the medical treatment was 
furnished, unless VA's failure to exercise reasonable skill 
and care in the diagnosis and treatment of the disease caused 
death that probably would have been prevented by proper 
diagnosis or treatment.  38 C.F.R. § 3.358(b)(2).  

Compensation is not payable for the necessary consequences of 
medical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those certain to result from, or were intended to result 
from, the medical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain and unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. 
§ 3.358(b)(3).  

To establish causation, the evidence must show that the 
medical treatment resulted in the veteran's death.  Merely 
showing that a veteran received care or treatment, and that 
the veteran died, does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Medical treatment cannot cause the continuance or natural 
progress of a disease for which the treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

Death caused by the veteran's failure to follow properly 
given medical instructions is not caused by the medical 
treatment.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of death is the action or event that 
directly caused the death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's death, it must be shown that the medical 
treatment caused the veteran's death (as explained in 
38 C.F.R. § 3.361( c)); and that VA (i) failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider, or (ii) VA furnished the medical 
treatment without the veteran's, or in appropriate cases the 
veteran's representative's, informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

Whether the proximate cause of the veteran's death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would have considered to be 
an ordinary risk of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was a type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).  

The veteran received inpatient treatment at the VAMC without 
interruption from March 2006 until his death in February 
2007.  The veteran was admitted to the VAMC from St. Joseph 
Hospital for acute pulmonary edema and a myocardial 
infarction; a workup revealed tight aortic stenosis and two-
vessel coronary artery disease.  

The veteran had a urinary tract infection (UTI) with staph 
epidermitis, and cardiac surgery was accordingly postponed 
for five days for treatment to prevent any infection of the 
valve.  The treatment was apparently successful, as urine 
cultures on March 1, 4, 6 and 9 were negative.  

The veteran underwent surgery in March 2006 for aortic valve 
replacement and two-vessel heart bypass graft.  Post-
operatively, the veteran had a recurrence of UTIs as well as 
pneumonia, colitis and a decubitus ulcer.  The veteran 
developed sepsis and eventually the prosthetic valve became 
infected.  The cause of death was clinically attributed to 
methicillin-resistant staphylococcus aureus (MRSA) 
endocarditis.  

The veteran died on February [redacted], 2007.  The death certificate 
lists the primary cause of death as sepsis, due to infective 
endocarditis.  

In order to resolve the question of whether the treatment 
provided by VA caused the veteran's death, the Board obtained 
a VHA medical opinion addressing the following questions: was 
the cause of the veteran's death related to his [VA] cardiac 
surgery?  If so, was there evidence of fault on the part of 
VA or could the infection be considered an event not 
reasonably foreseeable (that is, an event that would not be 
reasonably anticipated by a health care provider who utilized 
the degree of care that a prudent or competent person so 
engaged would exercise)?  

In April 2007, a VA reviewer provided a responsive VHA 
opinion.  In her report, the physician stated that the cause 
of death was not related to the [VA] surgery.  

The VA physician noted that the veteran's postoperative 
infections were aggressively treated, but the biggest risk of 
prosthetic heart valve replacement was infection of the 
valve.  

The veteran's valve infection was not caused by the surgery 
but rather by post-operative infection; there were multiple 
negative blood cultures post-operatively so it was impossible 
to say exactly when he contracted the postoperative 
infection.  Multiple post-operative infections, appropriately 
treated, led to MRSA infection of the mitral valve that did 
not respond to aggressive treatment.  

The reviewing physician found, based on review of the 
veteran's extensive record, that the veteran had aggressive 
treatment by multiple specialists without any indication that 
such treatment was inappropriate.  

A postoperative infection in an 82 year old patient who was 
already predisposed to UTIs from benign prostatic hypertrophy 
(BPH), with chronic obstructive pulmonary disease (COPD) and 
congestive heart failure (CHF), was not unexpected and thus, 
although unfortunate, was a reasonably foreseeable event.  

The Board emphasizes that the VHA medical opinion, based upon 
full consideration of the veteran's documented medical 
history and the appellant's assertions, is the only medical 
evidence to address the matter at the core of the appellant's 
claim-the medical relationship between the treatment 
provided by VA and cause of the veteran's death.  

Thus, the only competent, probative evidence weighs against 
the claim, and neither the appellant nor her representative 
has presented, identified, or alluded to the existence of any 
contrary medical evidence or opinion.  

In addition to the medical evidence, the Board has carefully 
considered the appellant's assertions advanced in connection 
with the claim, to include her correspondence to VA and her 
hearing before the RO's DRO and before the Board.  She also 
submitted photographs of the veteran lying in a hospital bed 
and showing apparent bedsores.  

The appellant has testified to her personal belief that the 
veteran's infection was due to a severed artery during 
surgery and to infected decubitus ulcer after surgery.  She 
also testified to her belief that the veteran's service-
connected anxiety disorder materially contributed to cause 
the veteran's death, that during VA surgery excessive force 
was used to remove a previously-installed cardiac stent, and 
that the veteran's postoperative recovery was unduly 
complicated by misuse of medications including heparin and 
lasix.  

The Board notes that decubitus and sacral ulcers (bedsores) 
are reflected in the VA treatment records, as are the 
veteran's occasional periods of anxiety during treatment.  
There is no indication in the treatment record that either 
the bedsores or the anxiety unduly complicated veteran's 
postoperative treatment or materially contributed to his 
eventual death.  

As a layperson, the appellant is competent to testify in 
regard to the onset and continuity of symptomatology.  See, 
e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, medical questions as to 
specific cause of death and appropriateness of medical 
treatment are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

As there is no indication that the appellant is other than a 
layperson without the appropriate medical training and 
expertise, she is not competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

As noted, to establish that fault on VA's part in furnishing 
medical treatment proximately caused a veteran's death, it 
must be shown that the medical treatment caused the veteran's 
death and that VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider, 
or (ii) VA furnished the medical treatment without the 
veteran's, or in appropriate cases the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1).  

The appellant testified that the veteran was not competent to 
consent to treatment.  However, as the medical evidence does 
not establish that VA treatment caused the veteran's death, 
the question of consent to treatment is not reached.   

As the sole competent medical evidence in this case 
establishes that the veteran's death was not due to his VA 
medical treatment, the Board finds that the criteria for DIC 
benefits, under 38 U.S.C.A. § 1151, are not met, and the 
claim must be denied.  

In arriving at this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

The claim of entitlement DIC, pursuant to the provisions of 
38 U.S.C.A. § 1151, is denied.  


____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


